IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-63,471-03


EX PARTE JOSE LUIS VALDEZ, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR-2837-01-H IN THE 389TH DISTRICT COURT
FROM HIDALGO COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the clerk of
the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte Young, 418
S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of indecency with a child by contact
and sentenced to forty-five (45) years' imprisonment.  The conviction was affirmed on direct appeal. 
Valdez v. State, No. 13-02-00246-CR (Tex. App. - Corpus Christi, August 12, 2004, pet. dism'd).
	This Court first received this application on March 30, 2007, and returned it for failing to comply
with the appellate rules on April 11, 2007.  This Court has determined that the application was returned
in error.  After reconsideration on its own motion, the Court finds that the application  should have been
considered on the merits.  Accordingly, the Court withdraws its prior disposition of this application and
enters an order denying it.
	This application is denied on the findings of the trial court.

Filed: October 3, 2007
Do not publish